DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 3/18/2021 "Restriction Requirement," the 3/24/2021 "Response" elected, without traverse, A1 and Species B2 for prosecution on the merits.
The Response identified all of the claims as being directed to the elected invention.
The Restriction Requirement was made Final.
The 3/18/2021 Restriction Requirement and its finality are proper, and they are therefore maintained.
Objections to the Specification
02.	The specification is objected to as failing to provide proper antecedent basis for the subject matter in claims 1, 3-6, 8-11, 13-16, and 18-24. See 37 CFR § 1.75(d)(1) and M.P.E.P. § 608.01(o). 
A Response overcoming the rejection, infra, of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as these claims now recite), obviates: 
(1) this objection to the specification under 37 CFR § 1.75(d)(1); and
(2) the rejection, infra, of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 102 (1a) as being anticipated by Mignot (because these claims do not have the benefit of the effective filing date of Mignot).
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the elected embodiment of the invention provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via" (underlined for emphasis), as claims 1 and 11, and claims depending therefrom, recite.
It is noted that "A disposed on at least a portion of B and C" has a scope wherein (1) A is disposed on a portion, but not all, of B and on a portion, but not all, of C; (2) A is disposed on a portion, including possibly all, of B and on a portion, but not all, of C; (3) A is disposed on a portion, but not all, of B and on a portion, including possibly all, of C; and (4) A is disposed on a portion, including possibly all, of B and on a portion, including possibly all, of C.
Neither the original detailed description nor the figures nor the original claims indicate that the invention might include "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via" (underlined herein for emphasis), as claims 1 and 11, and claims depending therefrom, recite.
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as claims 1 and 11, and claims depending therefrom, recite. And the specification, therefore, is objected to for failing to comply with 37 CFR § 1.75(d)(1).

35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):

The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same 
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention, and adequately identified in the specification, or be canceled from the claims: 
a.	"a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as claims 1 and 11, and claims depending therefrom, recite. 
It is noted that "A disposed on at least a portion of B and C" has a scope wherein (1) A is disposed on a portion, but not all, of B and on a portion, but not all, of C; (2) A is disposed on a portion, including possibly all, of B and on a portion, but not all, of C; (3) A is disposed on a portion, but not all, of B and on a portion, including possibly all, of C; and (4) A is disposed on a portion, including possibly all, of B and on a portion, including possibly all, of C.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).

The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 1, 3-6, 8-11, 13-16, and 18-24 are rejected under 35 U.S.C. § 112(a) for lacking written description support in the specification.
A Response overcoming this rejection of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 112(a) obviates: 
(1) the objection, supra, to claims 1, 3-6, 8-11, 13-16, and 18-24 under 37 CFR § 1.75(d)(1) (because the specification fails to provide proper antecedent basis for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as these claims recite; and 
(2) the rejection, infra, of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 102 (a)(1) as being anticipated by Mignot (because these claims do not have the benefit of the effective filing date of Mignot).
The detailed description of the elected embodiment of the invention fails to contain the following subject matter: 
"a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via" (underlined herein for emphasis) as these claims recite, 
in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
It is noted that "A disposed on at least a portion of B and C" has a scope wherein (1) A is disposed on a portion, but not all, of B and on a portion, but not all, of C; (2) A is disposed on a portion, including possibly all, of B and on a portion, but not all, of C; (3) A is disposed on a portion, but not all, of B and on a portion, including possibly all, of C; and (4) A is disposed on a portion, including possibly all, of B and on a portion, including possibly all, of C.
Examiner notes that not only the 8/31/2021 Response [hereinafter "8/31 Response"] amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 7/22/2021 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.

"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
Neither the original detailed description nor the figures nor the original claims indicate that the invention might include "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as these claims recite. And contrary to the general contention in the 8/31 Response (that "[s]upport for this amendment can be found in claims 2 and 7 as originally filed. Additional support can be found in the specification at, for example, paragraphs [0041], [0046] and [0060]"), neither original claims 2 and 7 nor [0041], [0046] and [0060] describe "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via."
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via" (underlined herein for emphasis), as the independent claims, and claims depending therefrom, now recite. And the independent claims, and claims depending therefrom, are 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s)
06.	This application is a Continuation-In-Part ("CIP") of 15/190,075 ("parent") because this application claims new matter compared to the parent, and the parent lacks written description of the claimed new matter. This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the parent fails to provide written description support for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as in now pending claims 1, 3-6, 8-11, 13-16, and 18-24. See, supra, the rejection of the claims under 35 U.S.C. § 112(a) for lacking written description support in the specification. 
The parent therefore lacks written description of the genus scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicant must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
Statutory Bases of the Prior Art Rejections
07.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
08.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
09.	Claims 1, 3-6, 8-11, 13-16, and 18-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPubs"] US 2018/0005874 of a U.S. patent application for inventors Mignot et al. [hereinafter "Mignot"]. 
A Response overcoming the rejection, supra, of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as these claims now recite) obviates: 
(1) this rejection of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 102 (a)(1) as being anticipated by Mignot (because these claims do not have the benefit of the effective filing date of Mignot); and 
(2) the objection, supra, to 1, 3-6, 8-11, 13-16, and 18-24 under 37 CFR § 1.75(d)(1) (because the specification fails to provide proper antecedent basis for "a polymer film comprising a polymer-oxide layer disposed on at least a portion of the first metal contact and sidewalls of the first via," as these claims now recite). 
Now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24 lack written description support. See, supra, 112(a) rejection of now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24. 
Because now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24 lack written description support in Mignot, these claims have effective priority date 
The effective priority date of now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24 is more than a year after the date Mignot was published in a manner publicly available. Mignot, therefore, is 35 U.S.C. § 102 (a)(1) prior art against now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24, and Mignot is NOT subject to any exception under 35 U.S.C. § 102. 
See Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application).
Mignot describes all of the features recited in now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24, because it describes a polymer film comprising a polymer-oxide layer disposed on a portion, but not all, of the first metal contact and on a portion, but not all, of the sidewalls of the first via." See, for example, FIGs. 4B/C, 5B/C, 6B/C, and 7B/C. 
Mignot, therefore, anticipates now pending, amended claims 1, 3-6, 8-11, 13-16, and 18-24. 
Response to Arguments
10.	The contentions in the 8/31/2021 Response have been fully considered. The contentions, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
CONCLUSION
THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814